DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 02/26/2021 in which claims 1-30 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2021 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 15-17 and 22-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Osawa et al. (US 2021/0307032) (provided in the IDS as EP 3826406), hereinafter “Osawa”.

As to claim 1, Osawa teaches an apparatus for wireless communication, comprising: 
a transceiver (Osawa, Fig. 5, Fig. 20, [0102], [0110], a UE 20 includes a communication unit 1004 (a transceiver device)); 
a memory configured to store instructions (Osawa, Fig. 5, Fig. 20, [0102], [0104], [0106], [0108]-[0109], the UE 20 includes a storage unit 1002 that stores a program executed by a processor 1001 to perform the functions of the UE); and 
one or more processors communicatively coupled with the memory and the transceiver (Osawa, Fig. 5, Fig. 20, [0102], [0104], [0106], [0108]-[0109], the UE 20 includes the storage unit 1002 that stores the program executed by the processor 1001 to perform the functions of the UE), wherein the one or more processors are configured to: 
receive an indication to preempt receiving communications or cancel transmitting communications over scheduled resources (Osawa, [0059], Fig. 5, [0061], [0114], the user device 20A receives a SL pre-emption indication to exclude a pre-empted SL resource from the SL resource scheduled); 
determine, based at least in part on the indication, subsequent resources over which to receive or transmit the communications (Osawa, [0067], [0118], the SL pre-emption indication includes rescheduling information to compensate for the pre-empted resource. The UE 20A determines a resource to transmit the data originally scheduled for the pre-empted resource using the rescheduled resource); and 
receive or transmit the communications in the subsequent resources (Osawa, [0067]-[0068], [0118]-[0119], the rescheduling resource information is used by the UE 20A to continue communication and transmitting at the rescheduled resource).

As to claim 2, Osawa teaches wherein the one or more processors are configured to determine the subsequent resources based on selecting the subsequent resources from one or more resources indicated in a configuration for use when communications are preempted or cancelled (Osawa, [0067], [0118], the SL pre-emption indication includes rescheduling information to compensate for the pre-empted resource. The UE 20A determines a resource to transmit the data originally scheduled for the pre-empted resource using the rescheduled resource).

As to claim 3, Osawa teaches wherein the one or more processors are configured to determine the subsequent resources based on determining a subsequent time resource based on a time resource corresponding to the scheduled resources (Osawa, [0067], [0118], Fig. 14, [0081], the PSCCH indicating the pre-emption may be disposed on a TTI that differs from the associated PSSCH transmission. The SL pre-emption indication includes rescheduling resource to compensate for the pre-empted resource).

As to claim 4, Osawa teaches wherein the one or more processors are configured to determine the subsequent time resource at least in part by determining the subsequent time resource as a preconfigured time offset from the time resource (Osawa, [0067], [0118], Fig. 14, [0081], the PSCCH indicating the pre-emption may be disposed on a TTI that differs from the associated PSSCH transmission. The SL pre-emption indication includes rescheduling resource to compensate for the pre-empted resource. The TTI difference between the PSCCH and PSSCH).

As to claim 5, Osawa teaches wherein the one or more processors are configured to determine the subsequent resources based on an explicit identification of the subsequent resources in the indication (Osawa, [0067], [0118], the SL pre-emption indication includes rescheduling information to compensate for the pre-empted resource. The UE 20A determines a resource to transmit the data originally scheduled for the pre-empted resource using the rescheduled resource).

As to claim 6, Osawa teaches wherein the one or more processors are configured to receive the indication, from a base station or a device, as a preemption indication where the scheduled resources correspond to receiving sidelink communications (Osawa, [0056], the UE receiving the eMBB traffic also receives the SL pre-emption indication. [0059], Fig. 5, [0060]-[0061], Fig. 6, [0062], [0114], the user device 20A receives a SL pre-emption indication to exclude a pre-empted SL resource from the SL resource scheduled. The SL pre-emption indication is transmitted by a base station device 10 or a user device 20 with scheduling capability. The user device 20C performs SL reception on the SL resource), and wherein the one or more processors are configured to determine the subsequent resources at least in part by determining the subsequent resources over which to receive the sidelink communications from the device (Osawa, [0056], the UE receiving the eMBB traffic also receives the SL pre-emption indication. [0059], Fig. 5, [0060]-[0061], Fig. 6, [0062], [0067], [0114], [0118], the SL pre-emption indication includes rescheduling information to compensate for the pre-empted resource. The UE 20A determines a resource to transmit the data originally scheduled for the pre-empted resource using the rescheduled resource. The user device 20C performs SL reception on the rescheduled SL resource).

As to claim 7, Osawa teaches wherein the one or more processors are configured to receive the indication, from a base station, as a cancellation indication where the scheduled resources correspond to transmitting sidelink communications (Osawa, [0059], Fig. 5, [0060]-[0061], Fig. 6, [0062], [0114], the user device 20A receives a SL pre-emption indication to exclude a pre-empted SL resource from the SL resource scheduled. The SL pre-emption indication is transmitted by a base station device 10), and wherein the one or more processors are configured to determine the subsequent resources at least in part by determining the subsequent resources over which to transmit the sidelink communications (Osawa, [0059], Fig. 5, [0060]-[0061], Fig. 6, [0062], [0067], [0114], [0118], the SL pre-emption indication includes rescheduling information to compensate for the pre-empted resource. The UE 20A determines a resource to transmit the data originally scheduled for the pre-empted resource using the rescheduled resource).
	
As to claim 15, Osawa teaches an apparatus for wireless communication, comprising: 
a transceiver (Osawa, Fig. 5, Fig. 20, [0102], [0110], a base station device 10 includes a communication unit 1004 (a transceiver device)); 
a memory configured to store instructions (Osawa, Fig. 5, Fig. 20, [0102], [0104], [0106], [0108]-[0109], the base station device 10 includes a storage unit 1002 that stores a program executed by a processor 1001 to perform the functions of the base station device 10); and 
one or more processors communicatively coupled with the memory and the transceiver (Osawa, Fig. 5, Fig. 20, [0102], [0104], [0106], [0108]-[0109], the base station device 10 includes the storage unit 1002 that stores the program executed by the processor 1001 to perform the functions of the base station device 10. The processor 1001 is connected to the storage unit 1002 and the communication unit 1004 via the bus 1007), wherein the one or more processors are configured to: 
schedule a device with resources for receiving or transmitting communications (Osawa, [0045], Fig. 4, [0054], [0056], [0059], Fig. 5, [0060]-[0061], Fig. 6, [0062], [0114], the base station device 10 assigns transmission resources to the UE via DCI); 
determine to preempt the resources for receiving communications or cancel the resources for transmitting communications (Osawa, [0045], [0052], Fig. 4, [0054], [0056], [0059], Fig. 5, [0060]-[0061], Fig. 6, [0062], [0114], the base station device 10 determines and transmits the pre-emption indication to notify the transmitting user device 20 that a transmission is pre-empted); and 
transmit, based on determining to preempt or cancel the resources, an indication to preempt receiving communications or cancel transmitting communications over the resources (Osawa, [0045], [0052], Fig. 4, [0054], [0056], [0059], Fig. 5, [0060]-[0061], Fig. 6, [0062], [0114], the base station device 10 transmits the SL pre-emption indication to notify the transmitting user device 20 that the transmission is pre-empted), wherein the indication indicates subsequent resources over which to receive or transmit the communications (Osawa, [0067], [0118], the SL pre-emption indication includes rescheduling information to compensate for the pre-empted resource. The UE 20A determines a resource to transmit the data originally scheduled for the pre-empted resource using the rescheduled resource).

As to claim 16, Osawa teaches wherein the one or more processors are further configured to determine to preempt the resources based on determining a second device transmitting high priority sidelink or uplink communications over the resources (Osawa, [0046], the URLLC traffic has a lower acceptable delay than the eMBB traffic. [0052], when URLLC and eMBB traffics are transmitted from different user devices 20, the base station device 10 transmits the pre-emption indication to notify the transmitting UE 20 that the eMBB transmission is pre-empted. Then, the URLLC traffic is transmitted on the pre-empted resource. [0058], the pre-empting is performed for eMBB transmission between different UEs or when traffic conflict between the SL and UL), wherein the indication includes a preemption indication where the resources correspond to receiving sidelink communications (Osawa, [0056], the UE receiving the eMBB traffic also receives the SL pre-emption indication. [0059], Fig. 5, [0060]-[0061], Fig. 6, [0062], [0114], the user device 20A receives the SL pre-emption indication to exclude a pre-empted SL resource from the SL resource scheduled. The SL pre-emption indication is transmitted by the base station device 10. The user device 20C performs SL reception on the SL resource).

As to claim 17, Osawa teaches wherein the one or more processors are further configured to determine to cancel the resources based on determining a second device transmitting high priority sidelink or uplink communications over the resources (Osawa, [0046], the URLLC traffic has a lower acceptable delay than the eMBB traffic. [0052], when URLLC and eMBB traffics are transmitted from different user devices 20, the base station device 10 transmits the pre-emption indication to notify the transmitting UE 20 that the eMBB transmission is pre-empted. Then, the URLLC traffic is transmitted on the pre-empted resource. [0058], the pre-empting is performed for eMBB transmission between different UEs or when traffic conflict between the SL and UL), wherein the indication includes a cancellation indication where the resources correspond to transmitting sidelink communications (Osawa, [0045], [0052], Fig. 4, [0054], [0056], [0059], Fig. 5, [0060]-[0061], Fig. 6, [0062], [0114], the base station device 10 transmits the SL pre-emption indication to notify the transmitting user device 20 that the eMBB transmission is pre-empted in the SL resource).

As to claim 22, Osawa teaches a method for wireless communication, comprising: 
receiving an indication to preempt receiving communications or cancel transmitting communications over scheduled resources (Osawa, [0059], Fig. 5, [0061], [0114], the user device 20A receives a SL pre-emption indication to exclude a pre-empted SL resource from the SL resource scheduled); 
determining, based at least in part on the indication, subsequent resources over which to receive or transmit the communications (Osawa, [0067], [0118], the SL pre-emption indication includes rescheduling information to compensate for the pre-empted resource. The UE 20A determines a resource to transmit the data originally scheduled for the pre-empted resource using the rescheduled resource); and 
receiving or transmitting the communications in the subsequent resources (Osawa, [0067]-[0068], [0118]-[0119], the rescheduling resource information is used by the UE 20A to continue communication and transmitting at the rescheduled resource).

As to claim 23, Osawa teaches wherein determining the subsequent resources is based on selecting the subsequent resources from one or more resources indicated in a configuration for use when communications are preempted or cancelled (Osawa, [0067], [0118], the SL pre-emption indication includes rescheduling information to compensate for the pre-empted resource. The UE 20A determines a resource to transmit the data originally scheduled for the pre-empted resource using the rescheduled resource).

As to claim 24, Osawa teaches wherein determining the subsequent resources is based on determining a subsequent time resource based on a time resource corresponding to the scheduled resources (Osawa, [0067], [0118], Fig. 14, [0081], the PSCCH indicating the pre-emption may be disposed on a TTI that differs from the associated PSSCH transmission. The SL pre-emption indication includes rescheduling resource to compensate for the pre-empted resource).

As to claim 25, Osawa teaches wherein determining the subsequent time resource includes determining the subsequent time resource as a preconfigured time offset from the time resource (Osawa, [0067], [0118], Fig. 14, [0081], the PSCCH indicating the pre-emption may be disposed on a TTI that differs from the associated PSSCH transmission. The SL pre-emption indication includes rescheduling resource to compensate for the pre-empted resource. The TTI difference between the PSCCH and PSSCH).

As to claim 26, Osawa teaches wherein determining the subsequent resources is based on an explicit identification of the subsequent resources in the indication (Osawa, [0067], [0118], the SL pre-emption indication includes rescheduling information to compensate for the pre-empted resource. The UE 20A determines a resource to transmit the data originally scheduled for the pre-empted resource using the rescheduled resource).

As to claim 27, Osawa teaches wherein receiving the indication includes receiving, from a base station or a device, a preemption indication where the scheduled resources correspond to receiving sidelink communications (Osawa, [0056], the UE receiving the eMBB traffic also receives the SL pre-emption indication. [0059], Fig. 5, [0060]-[0061], Fig. 6, [0062], [0114], the user device 20A receives a SL pre-emption indication to exclude a pre-empted SL resource from the SL resource scheduled. The SL pre-emption indication is transmitted by a base station device 10 or a user device 20 with scheduling capability. The user device 20C performs SL reception on the SL resource), and wherein determining the subsequent resources includes determining the subsequent resources over which to receive the sidelink communications from the device (Osawa, [0056], the UE receiving the eMBB traffic also receives the SL pre-emption indication. [0059], Fig. 5, [0060]-[0061], Fig. 6, [0062], [0067], [0114], [0118], the SL pre-emption indication includes rescheduling information to compensate for the pre-empted resource. The UE 20A determines a resource to transmit the data originally scheduled for the pre-empted resource using the rescheduled resource. The user device 20C performs SL reception on the rescheduled SL resource).

As to claim 28, Osawa teaches wherein receiving the indication includes receiving, from a base station, a cancellation indication where the scheduled resources correspond to transmitting sidelink communications (Osawa, [0059], Fig. 5, [0060]-[0061], Fig. 6, [0062], [0114], the user device 20A receives a SL pre-emption indication to exclude a pre-empted SL resource from the SL resource scheduled. The SL pre-emption indication is transmitted by a base station device 10), and wherein determining the subsequent resources includes determining the subsequent resources over which to transmit the sidelink communications (Osawa, [0059], Fig. 5, [0060]-[0061], Fig. 6, [0062], [0067], [0114], [0118], the SL pre-emption indication includes rescheduling information to compensate for the pre-empted resource. The UE 20A determines a resource to transmit the data originally scheduled for the pre-empted resource using the rescheduled resource).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 18-19, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (US 2021/0307032) (provided in the IDS as EP 3826406), hereinafter “Osawa” in view of Iyer et al. (WO 2018/175420) (provided in the IDS), hereinafter “Iyer”.

Osawa teaches the claimed limitations as stated above. Osawa does not explicitly teach the following features: regarding claim 8, wherein the one or more processors are configured to receive the indication, from a base station, as a preemption indication where the scheduled resources correspond to receiving downlink communications, and wherein the one or more processors are configured to determine the subsequent resources at least in part by determining the subsequent resources over which to receive the downlink communications from the base station.

As to claim 8, Iyer teaches wherein the one or more processors are configured to receive the indication, from a base station, as a preemption indication where the scheduled resources correspond to receiving downlink communications (Iyer, [00252], Fig. 47, [00253], Fig. 48, [00255]-[00257], the UE receives a DCI carrying preemption indication for the DL from the gNB, where resources are preempted in the DL), and wherein the one or more processors are configured to determine the subsequent resources at least in part by determining the subsequent resources over which to receive the downlink communications from the base station (Iyer, [00252], Fig. 47, [00253], Fig. 48, [00255]-[00257], the resources impacted by the preemption are transmitted as a supplemental transmission in other scheduled resource in following slots or mini-slots. DL resources are preempted. The UE receives the DL from the gNB).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Osawa to have the features, as taught by Iyer, in order to minimally impact eMBB data transmission when resources are allocated for URLL data transmission (Iyer, [0004]).

Osawa teaches the claimed limitations as stated above. Osawa does not explicitly teach the following features: regarding claim 9, wherein the one or more processors are configured to receive the indication, from a base station, as a cancellation indication where the scheduled resources correspond to transmitting uplink communications, and wherein the one or more processors are configured to determine the subsequent resources at least in part by determining the subsequent resources over which to transmit the uplink communications to the base station.

As to claim 9, Iyer teaches wherein the one or more processors are configured to receive the indication, from a base station, as a cancellation indication where the scheduled resources correspond to transmitting uplink communications (Iyer, [00252], Fig. 47, [00253], Fig. 48, [00255]-[00257], the UE receives a DCI carrying preemption indication for the UL from the gNB, where resources are preempted in the UL), and wherein the one or more processors are configured to determine the subsequent resources at least in part by determining the subsequent resources over which to transmit the uplink communications to the base station (Iyer, [00252], Fig. 47, [00253], Fig. 48, [00255]-[00257], the resources impacted by the preemption are transmitted as a supplemental transmission in other scheduled resource in following slots or mini-slots. UL resources are preempted. The UE transmits the UL to the gNB).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Osawa to have the features, as taught by Iyer, in order to minimally impact eMBB data transmission when resources are allocated for URLL data transmission (Iyer, [0004]).

Osawa teaches the claimed limitations as stated above. Osawa does not explicitly teach the following features: regarding claim 18, wherein the one or more processors are further configured to determine to preempt the resources based on determining a second device receiving high priority downlink communications over the resources, wherein the indication includes a preemption indication where the resources correspond to receiving downlink communications.

As to claim 18, Iyer teaches wherein the one or more processors are further configured to determine to preempt the resources based on determining a second device receiving high priority downlink communications over the resources, wherein the indication includes a preemption indication where the resources correspond to receiving downlink communications (Iyer, [00252], Fig. 47, [00253], Fig. 48, [00255]-[00257], the UE receives a DCI carrying preemption indication for the DL from the gNB, where resources are preempted in the DL. The resources for eMBB are preempted for URLLC. The URLLC is prioritized over the eMBB).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Osawa to have the features, as taught by Iyer, in order to minimally impact eMBB data transmission when resources are allocated for URLL data transmission (Iyer, [0004]).

Osawa teaches the claimed limitations as stated above. Osawa does not explicitly teach the following features: regarding claim 19, wherein the one or more processors are further configured to determine to cancel the resources based on determining a second device transmitting high priority sidelink or uplink communications over the resources, wherein the indication includes a cancellation indication where the resources correspond to transmitting uplink communications.

As to claim 19, Iyer teaches wherein the one or more processors are further configured to determine to cancel the resources based on determining a second device transmitting high priority sidelink or uplink communications over the resources, wherein the indication includes a cancellation indication where the resources correspond to transmitting uplink communications (Iyer, [00252], Fig. 47, [00253], Fig. 48, [00255]-[00257], the UE receives a DCI carrying preemption indication for the UL from the gNB, where resources are preempted in the UL. The resources for eMBB are preempted for URLLC. The URLLC is prioritized over the eMBB).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Osawa to have the features, as taught by Iyer, in order to minimally impact eMBB data transmission when resources are allocated for URLL data transmission (Iyer, [0004]).

Osawa teaches the claimed limitations as stated above. Osawa does not explicitly teach the following features: regarding claim 29, wherein receiving the indication includes receiving, from a base station, a preemption indication where the scheduled resources correspond to receiving downlink communications, and wherein determining the subsequent resources includes determining the subsequent resources over which to receive the downlink communications from the base station.

As to claim 29, Iyer teaches wherein receiving the indication includes receiving, from a base station, a preemption indication where the scheduled resources correspond to receiving downlink communications (Iyer, [00252], Fig. 47, [00253], Fig. 48, [00255]-[00257], the UE receives a DCI carrying preemption indication for the DL from the gNB, where resources are preempted in the DL), and wherein determining the subsequent resources includes determining the subsequent resources over which to receive the downlink communications from the base station (Iyer, [00252], Fig. 47, [00253], Fig. 48, [00255]-[00257], the resources impacted by the preemption are transmitted as a supplemental transmission in other scheduled resource in following slots or mini-slots. DL resources are preempted. The UE receives the DL from the gNB).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Osawa to have the features, as taught by Iyer, in order to minimally impact eMBB data transmission when resources are allocated for URLL data transmission (Iyer, [0004]).

Osawa teaches the claimed limitations as stated above. Osawa does not explicitly teach the following features: regarding claim 30, wherein receiving the indication includes receiving, from a base station, a cancellation indication where the scheduled resources correspond to transmitting uplink communications, and wherein determining the subsequent resources includes determining the subsequent resources over which to transmit the uplink communications to the base station.

As to claim 30, Iyer teaches wherein receiving the indication includes receiving, from a base station, a cancellation indication where the scheduled resources correspond to transmitting uplink communications (Iyer, [00252], Fig. 47, [00253], Fig. 48, [00255]-[00257], the UE receives a DCI carrying preemption indication for the UL from the gNB, where resources are preempted in the UL), and wherein determining the subsequent resources includes determining the subsequent resources over which to transmit the uplink communications to the base station (Iyer, [00252], Fig. 47, [00253], Fig. 48, [00255]-[00257], the resources impacted by the preemption are transmitted as a supplemental transmission in other scheduled resource in following slots or mini-slots. UL resources are preempted. The UE transmits the UL to the gNB).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Osawa to have the features, as taught by Iyer, in order to minimally impact eMBB data transmission when resources are allocated for URLL data transmission (Iyer, [0004]).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (US 2021/0307032) (provided in the IDS as EP 3826406), hereinafter “Osawa” in view of Tseng et al. (US 2020/0045674), hereinafter “Tseng”.

Osawa teaches the claimed limitations as stated above. Osawa does not explicitly teach the following features: regarding claim 10, wherein the indication relates to preemption of receiving a first stage of sidelink communications or cancellation of transmitting the first stage of sidelink communications, and wherein the one or more processors are further configured to determine, based on the indication, preemption of receiving a second stage of sidelink communications or cancellation of transmitting the second stage of sidelink communications.

As to claim 10, Tseng teaches wherein the indication relates to preemption of receiving a first stage of sidelink communications or cancellation of transmitting the first stage of sidelink communications, and wherein the one or more processors are further configured to determine, based on the indication, preemption of receiving a second stage of sidelink communications or cancellation of transmitting the second stage of sidelink communications (Tseng, abstract ln 13-16, [0091], [0096], sidelink operations through the configured resources in the sidelink resource allocation configuration are stopped. Do not start, or stop, exchanging sidelink packets with other UEs. One or more packets are stopped from being exchange with the second UE via sidelink resources previously configured).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Osawa to have the features, as taught by Tseng, in order to provide an improved and efficient sidelink resource allocation process in the next generation wireless networks (Tseng, [0003]).

Osawa teaches the claimed limitations as stated above. Osawa does not explicitly teach the following features: regarding claim 20, wherein the indication relates to preemption of receiving a first stage of sidelink communications or cancellation of transmitting the first stage of sidelink communications, and wherein the indication further indicates second subsequent resources over which to receive or transmit a second stage of sidelink communications.

As to claim 20, Tseng teaches wherein the indication relates to preemption of receiving a first stage of sidelink communications or cancellation of transmitting the first stage of sidelink communications, and wherein the indication further indicates second subsequent resources over which to receive or transmit a second stage of sidelink communications (Tseng, abstract ln 13-16, [0091], [0096], sidelink operations through the configured resources in the sidelink resource allocation configuration are stopped. Do not start, or stop, exchanging sidelink packets with other UEs. One or more packets are stopped from being exchange with the second UE via sidelink resources previously configured).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Osawa to have the features, as taught by Sheng, in order to provide an improved and efficient sidelink resource allocation process in the next generation wireless networks (Tseng, [0003]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (US 2021/0307032) (provided in the IDS as EP 3826406), hereinafter “Osawa” in view of Sheng (US 2016/0302250).

Osawa teaches the claimed limitations as stated above. Osawa does not explicitly teach the following features: regarding claim 11, wherein the one or more processors are further configured to select the scheduled resources from a pool of resources configured by a base station for sidelink communications.

As to claim 11, Sheng teaches wherein the one or more processors are further configured to select the scheduled resources from a pool of resources configured by a base station for sidelink communications (Sheng, [0102]-[0109], Fig. 3, [0313]-[0316], the wireless terminal uses a resource from the pool received from the access node to perform sidelink communication).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Osawa to have the features, as taught by Sheng, in order to improve the functioning of a wireless terminal or node itself so that, the wireless terminal or node can operate more effectively by prudent use of radio resources. (Sheng, [0376]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (US 2021/0307032) (provided in the IDS as EP 3826406), hereinafter “Osawa” in view of Sheng (US 2016/0302250), and further in view of Iyer et al. (WO 2018/175420) (provided in the IDS), hereinafter “Iyer”.

Osawa and Sheng teach the claimed limitations as stated above. Osawa and Sheng do not explicitly teach the following features: regarding claim 12, wherein the indication specifies a subsequent time resource of the pool of resources during which the scheduled resources are reinstated, wherein the one or more processors are configured to determine the subsequent resources based on the subsequent time resource.

As to claim 12, Iyer teaches wherein the indication specifies a subsequent time resource of the pool of resources during which the scheduled resources are reinstated, wherein the one or more processors are configured to determine the subsequent resources based on the subsequent time resource (Iyer, [00256], Fig. 49, the preemption message carries information to resume transmission in other resources. The preemption message contains time resources, pause-indication including the start and the end of the duration of a pause).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Osawa and Sheng to have the features, as taught by Iyer, in order to minimally impact eMBB data transmission when resources are allocated for URLL data transmission (Iyer, [0004]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (US 2021/0307032) (provided in the IDS as EP 3826406), hereinafter “Osawa” in view of Rao (US 2019/0239112), hereinafter “Rao”.

As to claim 13, Osawa teaches an apparatus for wireless communication, comprising: 
a transceiver (Osawa, Fig. 5, Fig. 20, [0102], [0110], a UE 20 includes a communication unit 1004 (a transceiver device)); 
a memory configured to store instructions (Osawa, Fig. 5, Fig. 20, [0102], [0104], [0106], [0108]-[0109], the UE 20 includes a storage unit 1002 that stores a program executed by a processor 1001 to perform the functions of the UE); and 
one or more processors communicatively coupled with the memory and the transceiver (Osawa, Fig. 5, Fig. 20, [0102], [0104], [0106], [0108]-[0109], the UE 20 includes the storage unit 1002 that stores the program executed by the processor 1001 to perform the functions of the UE), wherein the one or more processors are configured to: 
select, from a pool of resources, a set of sidelink resources over which to transmit sidelink communications (Osawa, [0045], the SL resources are assigned to the user device via DCI, SPS, or the UE 20 selects the transmission resource autonomously from a resource pool. [0047], the UE determines the slots for SL of the URLLC traffic and eMBB traffic based on the DCI); and 
cause the base station to preempt or cancel sidelink communications of other devices over the set of sidelink resources (Osawa, [0052], [0058], [0059], Fig. 5, [0060]-[0061], [0067]-[0068], [0085], [0114], [0118]-[0119], a UE receives the SL pre-emption indication from a base station to pre-empt eMBB traffic transmission via a SL resource scheduled. The pre-empted traffic is distinguished by the ProSe per packet priority (PPPP). An UE 20 transmits URLLC traffic using the pre-empted resource for the eMBB traffic. The eMBB traffic is pre-empted in order to transmit URLCC traffic in the SL resource, where traffic is pre-empted based on its PPPP).

Osawa teaches the claimed limitations as stated above. Osawa does not explicitly teach the following features: regarding claim 13, indicate, to a base station, to transmit high priority sidelink communications over the set of sidelink resources.

However, Rao teaches indicate, to a base station, to transmit high priority sidelink communications over the set of sidelink resources (Rao, [0004], [0071], [0086], [0105], [0110], the Tx UE provides PPPP information to the gNB, where the gNB determines CCs and subchannels/resources for the sidelink transmissions for the UEs within its coverage. The PPPP is a Pro-se Per Packet Priority. The URLLC is mapped to certain PPPP value associated with one or multiple SL-RBs, where the PPPP = 1 requires traffic handling with the highest priority and lowest packet delay bound (PDB), such as the URLLC requirements. The UE transmits priority information (PPPP) of the URLLC traffic to the gNB to determine, by the gNB, the CCs and subchannels/resources for the sidelink transmissions by ensuring there is no congestion and interference in the sidelink transmissions).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Osawa to have the features, as taught by Rao, in order to ensure that there is no congestion and interference in the sidelink transmissions within the coverage area of the gNB (Rao, [0110]).

Osawa teaches the claimed limitations as stated above. Osawa does not explicitly teach the following features: regarding claim 14, wherein the one or more processors are further configured to transmit, based on indicating to the base station to transmit the high priority sidelink communications, the sidelink communications over the set of sidelink resources.

As to claim 14, Rao teaches wherein the one or more processors are further configured to transmit, based on indicating to the base station to transmit the high priority sidelink communications, the sidelink communications over the set of sidelink resources (Rao, [0004], [0071], [0080], [0086], [0105], [0110], Fig. 8, [0128]-[0130], the Tx UE provides PPPP information to the gNB, where the gNB determines CCs and subchannels/resources for the sidelink transmissions for the UEs within its coverage. The PPPP is a Pro-se Per Packet Priority. The URLLC is mapped to certain PPPP value associated with one or multiple SL-RBs, where the PPPP = 1 requires traffic handling with the highest priority and lowest packet delay bound (PDB), such as the URLLC requirements. The UE transmits priority information (PPPP) of the URLLC traffic to the gNB to determine, by the gNB, the CCs and subchannels/resources for the sidelink transmissions by ensuring there is no congestion and interference in the sidelink transmissions. The UE performs SL transmission via the CCs and subchannels/resources allocated to the URLLC traffic with highest priority).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Osawa to have the features, as taught by Rao, in order to support more stringent Ultra-Reliable Low Latency Communications (URLLC) requirements which include a maximum latency of 3 ms to 5 ms (between the transmitting V2X application and the receiving V2X application) and a reliability requirement of 10−5 (Rao, [0004], [0013]-[0014]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (US 2021/0307032) (provided in the IDS as EP 3826406), hereinafter “Osawa” in view of Iyer et al. (WO 2018/175420) (provided in the IDS), hereinafter “Iyer”, and further in view of Rao (US 2019/0239112), hereinafter “Rao”.

Osawa teaches the claimed limitations as stated above. Osawa does not explicitly teach the following features: regarding claim 21, wherein the one or more processors are further configured to receive, from a second device, a second indication specifying transmission of high priority sidelink communications over the resources, wherein the indication that indicates the subsequent resources specifies a subsequent time resource, of a pool of resources that includes the resources, during which the resources are reinstated.

As to claim 21, Iyer teaches wherein the indication that indicates the subsequent resources specifies a subsequent time resource, of a pool of resources that includes the resources, during which the resources are reinstated (Iyer, [00256], Fig. 49, the preemption message carries information to resume transmission in other resources. The preemption message contains time resources, pause-indication including the start and the end of the duration of a pause).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Osawa to have the features, as taught by Iyer, in order to minimally impact eMBB data transmission when resources are allocated for URLL data transmission (Iyer, [0004]).

Osawa and Iyer teach the claimed limitations as stated above. Osawa and Iyer do not explicitly teach the following features: regarding claim 21, wherein the one or more processors are further configured to receive, from a second device, a second indication specifying transmission of high priority sidelink communications over the resources.

	However, Rao teaches wherein the one or more processors are further configured to receive, from a second device, a second indication specifying transmission of high priority sidelink communications over the resources (Rao, [0071], [0086], [0110], the Tx UE provides PPPP information to the gNB, where the gNB determines CCs and subchannels/resources for the sidelink transmissions for the UEs within its coverage. The PPPP is a Pro-se Per Packet Priority).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Osawa and Iyer to have the features, as taught by Rao, in order to ensure that there is no congestion and interference in the sidelink transmissions within the coverage area of the gNB (Rao, [0110]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sheng U.S. Patent Application Pub. No. 2017/0041902 – Allocating resources for wireless sidelink direct communications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473